DETAILED ACTION
This office action is in response to amendments filed on 02/04/2022.
Claims 1-10 are pending of which claims 1 and 6 are independent claims.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by WO. Pub. 2020060890 to HE (hereinafter “HE”)


Regarding claim 1: HE discloses a  method performed by a user equipment (UE) in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including information indicating a search space  HE, see paragraph [00184-00185], a PDCCH associated with a common RNTI such as power saving RNTI of the DCI format; the RNTI can be configured by higher layers via radio resource control (RRC) signaling. [00185] In such examples, DCI with common RNTI may be received in a common time-frequency resource, such as common search space or in a UE specific time- frequency resource such as UE specific search space, wherein the information indicating the search space includes a first parameter indicating a period and an offset for monitoring the PDCCH HE, see paragraph [00199-00202], one or more mobile radio communication terminal device (e.g., UE) specific configurations can be dynamically indicated in the mobile radio communication terminal device (e.g., UE) specific fields in PDCCH, such as: offset to the start position of sleep duration, Sleep duration, and  Bandwidth part ID, if the UE wakes up in a different bandwidth part subsequent to the sleep duration, and a second parameter indicating a number of consecutive slots in which the search space exists, and  wherein the RRC message further includes offset information indicating a time in which the UE is to start monitoring the PDCCH, prior to a slot in which a drx-onDurationTimer  is to start (HE, see paragraph [00208-00212] a UE specific configurations may be dynamically indicated in the mobile radio communication terminal device/UE specific fields, such as:- N gap or Offset to the start position of ON duration for PDCCH monitoring, e.g., drx-onDurationTimer or drx-lnactivityTime,  – ON duration for PDCCH monitoring,  - Bandwidth part ID, if the UE wakes up in a different bandwidth part subsequent to WUS detection, - Switch DRX parameters within the existing DRX configuration, e.g., switching between long and short DRX cycles, and  - Index of a DRX configuration); identifying at least one PDCCH monitoring occasion for the DCI based on the  offset information and the information indicating the search space; and monitoring the PDCCH for the detection of the DCI on the at least one PDCCH monitoring occasion (HE, see paragraph [00216], K set of PDCCH monitoring candidates during ON duration may be configured by higher layers via UE specific RRC signaling; an L1 signaling of WUS may dynamically indicate which one set of PDCCH monitoring candidates is used during the ON duration, for instance, one or more search space set or a subset of search space sets or one or more CORESET may be disabled for PDCCH monitoring during ON duration for power saving).  

Regarding claim 2: HE discloses the  method of claim 1, wherein theHE, see paragraph [00250-00254],  DRX_RNTI may be used to monitor the DCI format for WUS and/or other DRX mode in one or more common search spaces (or search space set), each common search space is associated with a CORESET in the active DL bandwidth part (or allocated resources to the UE) as part of the search space set configuration, the UE may obtain one or more of the following: - higher layer parameter RNTI_monitoring to notify that UE shall monitor for DCI format with DRX_RNTI in the search space set in a given CORESET, - PDCCH monitoring periodicity, e.g., K=>1 symbols/slots, - PDCCH monitoring offset, e.g. M=>0 symbols/slots, - PDCCH candidates per aggregation level, and wherein the at least one PDCCH monitoring occasion starts at or after the time indicated by the offset information and ends before a start of the drx-onDurationTimer HE, see paragraph [00208-00212] a UE specific configurations may be dynamically indicated in the mobile radio communication terminal device/UE specific fields, such as:- N gap or Offset to the start position of ON duration for PDCCH monitoring, e.g., drx-onDurationTimer or drx-lnactivityTime ,  – ON duration for PDCCH monitoring,  - Bandwidth part ID, if the UE wakes up in a different bandwidth part subsequent to WUS detection, - Switch DRX parameters within the existing DRX configuration, e.g., switching between long and short DRX cycles, and  - Index of a DRX configuration). 
 
Regarding claim 3: HE discloses the  method of claim 2, wherein the identifying of the at least one PDCCH monitoring occasion for the DCI comprises identifying one or more PDCCH monitoring occasions, based on the information indicating the search space; and identifying, from among the one or more PDCCH monitoring occasions, the at least one PDCCH monitoring occasion based on the offset information (HE, see paragraph [00216], K set of PDCCH monitoring candidates during ON duration may be configured by higher layers via UE specific RRC signaling; an L1 signaling of WUS may dynamically indicate which one set of PDCCH monitoring candidates is used during the ON duration, for instance, one or more search space set or a subset of search space sets or one or more CORESET may be disabled for PDCCH monitoring during ON duration for power saving).

Regarding claim 4: HE discloses the method of claim 2, wherein the information indicating the search space further includes information associated with a plurality of search space sets for monitoring the PDCCH, and  wherein the  first parameter, the second parameter and the third parameter are configured for each of the plurality of search space sets (HE, see paragraph [00250-00254],  DRX_RNTI may be used to monitor the DCI format for WUS and/or other DRX mode in one or more common search spaces (or search space set), each common search space is associated with a CORESET in the active DL bandwidth part (or allocated resources to the UE) as part of the search space set configuration, the UE may obtain one or more of the following: - higher layer parameter RNTI_monitoring to notify that UE shall monitor for DCI format with DRX_RNTI in the search space set in a given CORESET, - PDCCH monitoring periodicity, e.g., K=>1 symbols/slots, - PDCCH monitoring offset, e.g. M=>0 symbols/slots, - PDCCH candidates per aggregation level).
.  
Regarding claim 5: HE discloses the  method of claim [[4]] 1, wherein the at least one PDCCH monitoring occasion is located before a predetermined time gap from a start [[time]]of the drx-onDurationTimer (HE, see paragraph [00208-00212] a UE specific configurations may be dynamically indicated in the mobile radio communication terminal device/UE specific fields, such as:- N gap or Offset to the start position of ON duration for PDCCH monitoring, e.g., drx-onDurationTimer or drx-lnactivityTime ,  – ON duration for PDCCH monitoring,  - Bandwidth part ID, if the UE wakes up in a different bandwidth part subsequent to WUS detection, - Switch DRX parameters within the existing DRX configuration, e.g., switching between long and short DRX cycles, and  - Index of a DRX configuration.  

Regarding claim 6: HE discloses a  user equipment (UE) in a wireless communication system, the UE comprising: a transceiver; and at least one processor coupled with the transceiver and configured to: receive, from a base station, a radio resource control (RRC) message including information indicating a search space for monitoring a physical downlink control channel (PDCCH) for detection of downlink control information (DCI) associated with power saving information (HE, see paragraph [00184-00185] a PDCCH associated with a common RNTI such as power saving RNTI of the DCI format; the RNTI can be configured by higher layers via radio resource control (RRC) signaling. [00185] In such examples, DCI with common RNTI may be received in a common time-frequency resource, such as common search space or in a UE specific time- frequency resource such as UE specific search space, wherein the information indicating the search space includes a first parameter indicating a period and an offset for monitoring the PDCCH (HE, see paragraph [00199-00202], one or more mobile radio communication terminal device (e.g., UE) specific configurations can be dynamically indicated in the mobile radio communication terminal device (e.g., UE) specific fields in PDCCH, such as: offset to the start position of sleep duration, Sleep duration, and  Bandwidth part ID, if the UE wakes up in a different bandwidth part subsequent to the sleep duration, and a second parameter indicating a number of consecutive slots in which the search space exists, and  wherein the RRC message further includes offset information indicating a time [[when]]in which the UE is to start monitoring the PDCCH, prior to aHE, see paragraph [00208-00212] a UE specific configurations may be dynamically indicated in the mobile radio communication terminal device/UE specific fields, such as:- N gap or Offset to the start position of ON duration for PDCCH monitoring, e.g., drx-onDurationTimer or drx-lnactivityTime,  – ON duration for PDCCH monitoring,  - Bandwidth part ID, if the UE wakes up in a different bandwidth part subsequent to WUS detection, - Switch DRX parameters within the existing DRX configuration, e.g., switching between long and short DRX cycles, and  - Index of a DRX configuration, identify at least one PDCCH monitoring occasion for the DCI (HE, see paragraph [00216], K set of PDCCH monitoring candidates during ON duration may be configured by higher layers via UE specific RRC signaling; an L1 signaling of WUS may dynamically indicate which one set of PDCCH monitoring candidates is used during the ON duration, for instance, one or more search space set or a subset of search space sets or one or more CORESET may be disabled for PDCCH monitoring during ON duration for power saving), based on the offset information and the information indicating the search space, and monitor the PDCCH for the detection of the DCI on the at least one PDCCH monitoring occasion(HE, see paragraph [00250-00254],  DRX_RNTI may be used to monitor the DCI format for WUS and/or other DRX mode in one or more common search spaces (or search space set), each common search space is associated with a CORESET in the active DL bandwidth part (or allocated resources to the UE) as part of the search space set configuration, the UE may obtain one or more of the following: - higher layer parameter RNTI_monitoring to notify that UE shall monitor for DCI format with DRX_RNTI in the search space set in a given CORESET, - PDCCH monitoring periodicity, e.g., K=>1 symbols/slots, - PDCCH monitoring offset, e.g. M=>0 symbols/slots, - PDCCH candidates per aggregation level).
.  
Regarding claim 7: HE discloses the  UE of claim 6, wherein the information indicating the search further includes a third parameter indicating at least one symbol in [[a]] slotsHE, see paragraph [00208-00212] a UE specific configurations may be dynamically indicated in the mobile radio communication terminal device/UE specific fields, such as:- N gap or Offset to the start position of ON duration for PDCCH monitoring, e.g., drx-onDurationTimer or drx-lnactivityTime ,  – ON duration for PDCCH monitoring,  - Bandwidth part ID, if the UE wakes up in a different bandwidth part subsequent to WUS detection, - Switch DRX parameters within the existing DRX configuration, e.g., switching between long and short DRX cycles, and  - Index of a DRX configuration.  

Regarding claim 8: HE discloses the  UE of claim 7, wherein the at least one processor is further configured to: identify one or more PDCCH monitoring occasions, based on the information indicating the search space; and identify, from among the one or more PDCCH monitoring occasions((HE, see paragraph [00216], K set of PDCCH monitoring candidates during ON duration may be configured by higher layers via UE specific RRC signaling; an L1 signaling of WUS may dynamically indicate which one set of PDCCH monitoring candidates is used during the ON duration, for instance, one or more search space set or a subset of search space sets or one or more CORESET may be disabled for PDCCH monitoring during ON duration for power saving), the at least one PDCCH monitoring occasion, based on the offset information, 

Regarding claim 9: HE discloses  the UE of claim 7, wherein the information indicating the search space further includes information associated with a plurality of search space sets for monitoring the PDCCH, and  wherein the first parameter, the second parameter and the third parameter are configured for each of the plurality of search space sets(HE, see paragraph [00250-00254],  DRX_RNTI may be used to monitor the DCI format for WUS and/or other DRX mode in one or more common search spaces (or search space set), each common search space is associated with a CORESET in the active DL bandwidth part (or in the allocated resources to the UE) as part of the search space set configuration, the UE may obtain one or more of the following: - higher layer parameter RNTI_monitoring to notify that UE shall monitor for DCI format with DRX_RNTI in the search space set in a given CORESET, - PDCCH monitoring periodicity, e.g., K=>1 symbols/slots, - PDCCH monitoring offset, e.g. M=>0 symbols/slots, - PDCCH candidates per aggregation level).
.  
Regarding claim 10: HE discloses the  UE of claim 6, wherein the at least one monitoring occasion [[which]] is located before a predetermined time gap from a start time of the drx-onDurationTimer (HE, see paragraph [00208-00212] a UE specific configurations may be dynamically indicated in the mobile radio communication terminal device/UE specific fields, such as:- N gap or Offset to the start position of ON duration for PDCCH monitoring, e.g., drx-onDurationTimer or drx-lnactivityTime ,  – ON duration for PDCCH monitoring,  - Bandwidth part ID, if the UE wakes up in a different bandwidth part subsequent to WUS detection, - Switch DRX parameters within the existing DRX configuration, e.g., switching between long and short DRX cycles, and  - Index of a DRX configuration).   
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476